(Por la Corte, a propuestá del
Juez Asociado Sr. De Jesús.)
Por cuanto, de los autos del caso núm. 7999 sobre desestimación de apelación pendiente en este Tribunal aparece que las cuestiones que se suscitan allí son exactamente las mismas que son objeto de la petición de certiorari en el caso arriba expresado,
Por cuanto, dichas cuestiones deberán ser resueltas en el citado caso 7999,
Por cuanto, resulta además de los autos de este caso que el pe-ticionario no solicitó de la corte inferior la reconsideración de la orden impugnada,
Por tanto, sin prejuzgar las cuestiones suscitadas en este caso, se desestima el recurso, se anula el auto expedido en 6 de junio de 1939, y se ordena que se devuelvan los autos a la corte inferior para ulteriores procedimientos no inconsistentes con esta resolución.
El Juez Asociado Sr. Travieso no intervino.